IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 01-10144
                         _____________________

JOHN TRICKETT,
                                                 Plaintiff-Appellee,

                                versus

A. G. EDWARDS & SONS INC.; ET AL.,

                                                         Defendants,

A. G. EDWARDS & SONS INC.,

                                              Defendant-Appellant.
__________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:98-CV-2912-M
_________________________________________________________________
                          January 11, 2002
Before JOLLY and PARKER, Circuit Judges, and MILLS,* District
Judge.

PER CURIAM:**

     We have reviewed the record and studied the briefs in this

case, and we find no reversible error.    Although we think that the

district court erred in setting aside the jury’s determination that

Trickett ratified A.G. Edwards’ conduct, this error makes no

difference in the ultimate judgment.       The jury determined that



     *
       District Judge of the Central District of Illinois, sitting
by designation.
     **
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Trickett’s claim under the Texas Deceptive Trade Practices Act

(“DTPA”), TEX. BUS. & COM. CODE ANN. § 17.46, formed an independent

basis for the award of damages and attorneys’ fees.                   Because

ratification does not provide a defense to a DTPA claim, the

failure of Trickett’s negligence and fiduciary breach claims based

on the jury’s finding of ratification does not affect the amount of

the final award and consequently does not require a reversal of the

district court’s judgment.

     We also conclude that the evidence, viewed in the light most

favorable to Trickett, supports the jury’s finding that A.G.

Edwards   did    not   provide   Trickett   with   a   level   of   expertise

consistent with Lanier Lafitte’s representations.              The district

court therefore correctly held that the jury’s finding of a DTPA

violation is adequately supported in the record.

     Finally, we find no principle of Texas law that precludes the

damage award in this case, which essentially provided a remedy to

make Trickett whole.      Thus, under the circumstances of this case,

the district court did not err in allowing the jury to base its

award on the value of the shares that Trickett was forced to sell

to pay the cost of exercising the options, measured at the time of

the trial.      Accordingly, the district court’s judgment is

                                                                    AFFIRMED.




                                     2